Name: Regulation (EEC) No 771/71 of the Commission of 14 April 1971 fixing in respect of milk and milk products the maximum tolerances referred to in Regulation (EEC) No 2306/70
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 217 15.4.71 Official Journal of the European Communities No L 85/ 17 REGULATION (EEC) No 771/71 OF THE COMMISSION of 14 April 1971 fixing in respect of milk and milk products the maximum tolerances referred to in Regulation (EEC) No 2306/70 Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Milk and Milk Products : HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 2306/701 of 10 November 1970 on the financing of intervention expenditure in respect of milk and milk products on the internal market, and in particular Articles 4 (2) (c ) and 5 (2) (c) thereof; Whereas, in accordance with Article 3 (2) of Regulation (EEC) No 2306/70, accounts covering the net losses sustained by the intervention agencies concerned must be drawn up for each Member State and for each of the periods specified in paragraph 3 of that Article ; whereas the account for butter is credited with the items referred to in Article 4 (2) of that Regulation and the accounts for skimmed milk powder are credited with the items referred to in Article 5 (2) ; whereas these items include the value of the quantity losses exceeding the maximum tolerance fixed in accordance with the procedure provided for in Article 30 of Regulation (EEC) No 804/68 ; Whereas, in order to fix the maximum tolerance, the normal storage conditions of the intervention agencies should be taken into consideration; 1 . The. maximum tolerance referred to in Article 4 (2 ) ( c) of Regulation (EEC) No 2306/70 is hereby fixed at 0 . 2 . The maximum tolerance referred to in Article 5 (2 ) ( c ) of Regulation (EEC) No 2306/70 is hereby fixed at 0-1% of the sum total of the quantities of skimmed milk powder which are put into storage in the relevant period and the quantities in storage on the first day of that period . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European. Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 April 1971 . For the Commission The President Franco M. MALFATTI 1 OJ No L 249, 17.11.1970, p. 4.